Citation Nr: 1019020	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-35 694	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for heart 
disease/damage, to include as secondary to posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

3.  Entitlement to service connection for a hiatal hernia, to 
include as secondary to PTSD.

4.  Entitlement to service connection for bilateral hearing 
loss

5.  Entitlement to service connection for a stomach ulcer, to 
include as secondary to PTSD.

6.  Entitlement to service connection for esophageal ulcers, 
to include as secondary to PTSD.

7.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as due to exposure to an 
herbicide agent.

8.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to exposure to an herbicide 
agent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO).  

The Board notes that the issues of entitlement to service 
connection for a skin rash and tinnitus were not included on 
the Veteran's May 2007 notice of disagreement, and were not 
included on a subsequent statement of the case or 
supplemental statements of the case.  Therefore, those issues 
are not on appeal. 




FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
April 1966 to August 1969.

2.	On April 13, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations  of errors of fact or 
law for appellate consideration.  


Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


